Title: From John Adams to John Jay, 22 February 1780
From: Adams, John
To: Jay, John


     
      Dear Sir
      Paris Hotel de Valois Feby. 22d. 1780
     
     I most sincerely congratulate You, on your happy Arrival in Europe, which must be the more agreeable to You, for the terrible Voyages You have had. Every good American in Europe I believe suffered a great Anxiety, from the Length of Time that passed between the day when it was known the Confederacy sailed, and the Time when the News arrived of your being at Cadiz. I too have had my Hair breadth ’Scapes, and after my Arrival, a very tedious Journey, in the worst Season of the Year, by Land. Happy however shall we be, if all our Hazards and Fatigues should contribute to lay the Foundation of a free and a prosperous People.
     I hope no Accident, or disagreeable Circumstance, has happened to your Family, to whom I shall be obliged to You to present my Respects.
     
     From what I saw and heard in Spain—from the strong Assurances I recieved of the good Will of the Court and Nation, and from the great attention and Respect, that was paid me by Officers of Government of the highest Rank in the Provinces thro’ which I passed, I am persuaded, You will meet with the most distinguished Reception, and I hope will soon have the Honour and Satisfaction of concluding a Treaty with Spain.
     You will have the Advantage of more frequent and speedy Intelligence from Home, than we can have; at least, You will have it in your Power. There are Vessels oftener arriving from America at Bilbao and Cadiz, I think, than in France. Many of these Vessels come from Boston and Newbury Port, perhaps the most of them—so that by directing your Correspondents to send their Letters that Way, You will have them much sooner, than we can commonly obtain them; and by transmitting yours to Messs. Gardoqui and Co. at Bilbao, and Mr. Montgomery, or some other at Cadiz, your Dispatches will go more speedily and more safely than ours. For we find it almost impossible to get a Letter across the Bay of Biscay from France in a Merchant Vessel, there are so many Privateers in the Route, the danger of whom is avoided chiefly by Vessels from Bilbao, keeping near the Coast and running into Harbour in Case of Danger, and wholly by those from Cadiz.
     You will excuse my mentioning to You this Channel of Intelligence, which might not possibly have occurred to You, and my wishing to make some Advantage of it to myself, by asking the Favour of your Correspondence, and that you would impart to me, the Advices You may recieve through it.
     We have nothing new here at present, but what You must have had before. Pray what think You of Peace? It seems to be the Will of Heaven, that the English should have Success enough, to lead them on to final Destruction. They are quite intoxicated with their late Advantages, altho’ a poor Compensation for what they cost. My Respects to Mr. Charmichael, and believe me to be, with Respect and Esteem, Sir, your most obedient humble Servant
     
      John Adams
     
    